

Exhibit 10.2
OXIS INTERNATIONAL INC.


COMMON STOCK PURCHASE WARRANT


NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE, OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THIS WARRANT IS RESTRICTED AND MAY NOT BE OFFERED, RESOLD,
PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS.


OXIS INTERNATIONAL INC., a Delaware corporation (the “Company”), hereby
certifies that, for value received, Fagan Capital Inc., a Texas corporation, the
holder hereof (the “Holder”), is entitled, subject to the terms set forth below,
to purchase from the Company at any time or from time to time before 5:00 P.M.
New York time, on the Expiry Date, fully paid and nonassessable shares of the
Company’s U.S. $.001 par value per share common stock (the “Common Stock”). The
purchase price per share (the “Purchase Price”) shall (subject to adjustment
pursuant to the terms hereof) be, in the event of a purchase at any time during
the period commencing on the date hereof and ending on the Expiry Date, $0.35.
The number of shares of Common Stock and the amount of the Purchase Price are
subject to adjustment as provided herein. This Common Stock Purchase Warrant
(this “Warrant”) may not be redeemed by the Company.


This Warrant evidences the right to purchase an aggregate of 1,158,857 shares of
Common Stock, subject to adjustment as provided in this Warrant.


As used herein, the following terms, unless the context otherwise requires, have
the following respective meanings:


(a) The term “Company” includes any entity which shall succeed to or assume the
obligations of the Company hereunder.


(b)  The term “Expiry Date” means June 1, 2014. Notwithstanding, as of June 1,
2014 if the Company is not in compliance with all of its obligations under the
Registration Rights Agreement (as defined below) between Holder and Company, ,
or any of its obligations under this Warrant, then the Expiry Date will be
extended to the date which is two years after the date of full compliance with
all its obligations under both this Warrant and the Registration Rights
Agreement, including but not limited to complying with and effecting all of
Holder’s Demand Registration rights (as defined in the Registration Rights
Agreement).




--------------------------------------------------------------------------------



(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the Holder at any time shall be entitled to receive, or shall have
received, upon the exercise of this Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 6 or otherwise.


(d) The term “Registration Rights Agreement” refers to a registration rights
agreement covering the Common Stock which may be acquired by Holder upon
exercise of this Warrant, which agreement is intended to be executed by Company
and Holder as soon as practicable after the issuance of this Warrant, and which
will have the same effective date as this Warrant. Company and Holder have been
negotiating, and agree to continue to negotiate in good faith and attempt to
execute such Registration Rights Agreement, and agree that it will contain
customary terms and conditions for a registration rights agreement, including
but not limited to the granting to Holder of piggy-back registration rights
beginning on the effective date of the Registration Rights Agreement and demand
registration rights beginning on the first anniversary of the effective date of
the Registration Rights Agreement.


(e) The term “SEC,” “Securities and Exchange Commission” or “Commission” refers
to the Securities and Exchange Commission or any other federal agency then
administering the Securities Act.


(f) The term “Shares” means the Common Stock issued or issuable upon exercise of
this Warrant.


(g) The term “Securities Act” means the Securities Act of 1933, as amended, or
any successor federal statute, and the rules and regulations of the Securities
and Exchange Commission thereunder, all as the same shall be in effect at the
time.


(h) The term “Securities Exchange Act” means the Securities Exchange Act of
1934, as amended, or any successor federal statute, and the rules and
regulations of the Securities and Exchange Commission thereunder, all as the
same shall be in effect at the time.


1. Restricted Stock.


1.1 Restrictive Legend. The certificates evidencing the Shares issuable upon any
exercise of this Warrant shall, unless such Shares have been registered under
the Securities Act, be unregistered securities and shall bear a restrictive
legend similar to the legend on the first page of this Warrant.




--------------------------------------------------------------------------------



1.2 Commission Filings.


(a) The Company shall at all times keep adequate “current public information”
available under, and otherwise comply with the requirements of, Rule 144
promulgated under the Securities Act.


(b) The Company shall file with the Commission in a timely manner all required
reports and other documents as the Commission may prescribe under Section 13(a)
or 15(d) of the Securities Exchange Act.


(c) The Company shall furnish to the Holder forthwith upon request, (i) a
written statement by the Company as to its compliance with the reporting
requirements under the Securities Act and of the reporting requirements of the
Securities Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company, (iii) any other reports and documents necessary to
satisfy the information-furnishing condition to offers and sales under Rule 144A
under the Securities Act, and (iv) such other reports and documents as the
Holder reasonably requests to avail itself of any rule or regulation of the
Commission allowing the Holder to sell any such securities without registration.


2. Exercise of Warrant.


2.1 Exercise in Full. The Holder may exercise this Warrant in full by
surrendering this Warrant, with the form of Notice of Exercise attached hereto
as Attachment A duly executed by the Holder, to the Company at its principal
office. The surrendered Warrant shall be accompanied by payment in the amount
obtained by multiplying the number of Shares which may be purchased pursuant to
this Warrant, by the then applicable Purchase Price.


2.2 Partial Exercises. The Holder may exercise this Warrant in part (one or more
times) by surrendering this Warrant and a completed Notice of Exercise in the
manner and at the place provided in Subsection 2.1 except that the number of
Shares obtained through a partial exercise shall be the number of Shares as
shall be designated by the Holder in the Notice of Exercise. The surrendered
Warrant shall be accompanied by payment in an amount equal to (a) the number of
Shares as shall be designated by the Holder in the Notice of Exercise multiplied
by (b) the then applicable Purchase Price. After each such partial exercise, the
Company at its expense will forthwith issue and deliver to the Holder a new
Warrant of like tenor, in the name of the Holder, pursuant to which the Holder
may thereafter purchase a number of Shares equal to the aggregate number of
Shares which could have been purchased pursuant to a full exercise of the
Warrant immediately prior to the most recent partial exercise, less the number
of such Shares purchased pursuant to the most recent partial exercise.




--------------------------------------------------------------------------------



2.3 Company Acknowledgment. The Company will, at the time of any exercise,
exchange or transfer of this Warrant, upon the request of the Holder,
acknowledge in writing its continuing obligation to afford to the Holder any
rights (including, without limitation, any right to registration of the Shares)
to which the Holder shall continue to be entitled after such exercise or
exchange in accordance with the provisions of this Warrant. If the Holder shall
fail to make any such request, such failure shall not affect the continuing
obligation of the Company to afford to the Holder any such rights.


2.4 Payment.


(a) Upon any exercise of this Warrant, in full or in part, Holder may, in lieu
of paying cash, elect a cashless exercise through the surrender of certain
Shares that would otherwise be acquired upon such exercise (using a valuation
per Share for such purpose equal to the closing sales price, or the closing bid
price if no sales occurred, on the business day immediately preceding such
exercise), all as more fully illustrated in Section 2.4(b).


(b) To illustrate the application of Section 2.4(a), assume the following (all
assumptions are for illustration purposes only): Purchase Price remains at $.35.
The closing per share sales price on the business day immediately preceding the
exercise, is $.85. There is a net unrealized gain of $579,428.50 (based on
1,158,857 shares times the $.50 per share difference between the immediately
preceding closing price and the Purchase Price). Holder wishes to exercise this
Warrant in full. Holder may either (i) Pay $405,600 cash and receive 1,158,857
Shares or (ii) elect a cashless exercise, by paying no cash and receiving that
number of Shares which has a value equal to the net unrealized gain, which in
this example is 681,681 shares (valued at $.85 per share), whereupon in either
case this Warrant would be deemed fully exercised.


3. Delivery of Stock Certificates, Etc., on Exercise. As soon as practicable
after the exercise of this Warrant, in full or in part, (a) the Holder hereof
shall be deemed to be the record owner of the number of fully paid and
non-assessable Shares to which the Holder shall be entitled upon such exercise
and (b) in any event within ten (10) business days thereafter, the Company, at
its expense (including the payment by it of any applicable issue taxes), will
cause to be issued in the name of and delivered to the Holder, a certificate or
certificates for the number of fully paid and nonassessable Shares to which the
Holder shall be entitled on such exercise. No fractional Share or scrip
representing a fraction of a Share will be issued on exercise, but the number of
Shares issuable shall be rounded up to the nearest whole Share.




--------------------------------------------------------------------------------



4. Adjustment for Reorganization, Consolidation, Merger, Etc.


4.1 Merger, Etc. If the Company shall (a) consolidate with or merge into any
other person, or (b) transfer all or substantially all of its properties or
assets to any other person under any plan or arrangement contemplating the
dissolution of the Company (any such transaction being hereinafter sometimes
referred to as a “Reorganization”) then, in each such case, the Holder, on the
exercise hereof as provided in Section 2, at any time after the consummation or
effective date of such Reorganization (the “Effective Date”), shall receive, in
lieu of the Shares issuable on such exercise prior to such consummation or such
Effective Date, the stock and Other Securities and other property (including
cash) to which the Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if the Holder had so
exercised this Warrant, immediately prior thereto. The successor entity in any
such Reorganization, where the Company will not be the surviving entity (the
“Acquiring Company”), must agree prior to such Reorganization in a writing
satisfactory in form and substance to the Holder that this Warrant shall
continue in full force and effect and the terms hereof shall be applicable to
the shares of stock and Other Securities and other property receivable on
exercise after the consummation of such Reorganization, and shall be binding
upon the issuer of any such stock or Other Securities (including, in the case of
any transfer of properties or assets referred to above, the person acquiring all
or substantially all of the properties or assets of the Company). If the
Acquiring Company has not so agreed to continue this Warrant, then the Company
shall give 30 days' prior written notice to the Holder of such Reorganization,
during which 30-day period (the “Notice Period”) the Holder at the Holder's
option and upon written notice to the Company shall be able to (i) exercise this
Warrant or any part thereof at an exercise price (the “Discounted Exercise
Price”) equal to the then prevailing Purchase Price hereunder discounted at the
Discount Rate (as used herein the “Discount Rate” shall mean the then prevailing
interest rate on U.S. Treasury Notes issued on (or immediately prior to) the
date of such 30-day notice and maturing on the Expiry Date (or immediately prior
thereto), such rate to be compounded annually through the Expiry Date, and in no
event to be less than 10% annually); or (ii) on the Effective Date, the Holder
shall be paid an amount (the “Merger Profit Amount”) equal to the difference
between the fair market value per share of Common Stock being purchased by the
Acquiring Company in the Reorganization and the Discounted Exercise Price
described in clause (i) above, and the Warrant shall thereafter expire. The
Merger Profit Amount shall be payable in cash. The fair market value of any
noncash property received from the Acquiring Company upon the Reorganization
shall be determined in good faith by the Board of Directors of the Company
relying upon a good faith independent appraisal of such noncash property.


4.2 Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense deliver or cause to be delivered
the stock and Other Securities and other property (including cash, where
applicable) receivable by the Holder after the effective date of such
dissolution pursuant to this Section 4 to a bank or trust company having its
principal office in New York, New York, as trustee for the Holder.


--------------------------------------------------------------------------------





4.3 Continuation of Terms. Except as otherwise expressly provided in Subsection
4.1, upon any reorganization, consolidation, merger or transfer (and any
dissolution following any transfer) referred to in this Section 4, this Warrant
shall continue in full force and effect and the terms hereof shall be applicable
to the shares of stock and Other Securities and other property receivable on the
exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any such
stock or Other Securities, including, in the case of any such transfer, the
person acquiring all or substantially all of the properties or assets of the
Company, whether or not such person shall have expressly assumed the terms of
this Warrant as provided in Section 4.1.


5. No Impairment. The Company will not, by amendment of its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will, at all times, in good faith, assist in the carrying out of
all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against dilution or
other impairment. Without limiting the generality of the foregoing, the Company
covenants that it (a) will not increase the par value of any shares of stock
receivable on the exercise of this Warrant and (b) will at all times reserve and
keep available out of its authorized capital stock, solely for the purpose of
issue upon exercise of this Warrant as herein provided, such number of shares of
Common Stock as shall then be issuable upon exercise of this Warrant in full,
taking into account the full application of the anti-dilution provisions, and
shall take all such action as may be necessary or appropriate in order that all
shares of Common Stock that shall be so issuable shall be duly and validly
issued and fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof.


6.  Anti-Dilution Provisions.


(a)  In the event the Company shall pay a share dividend or other distribution
payable in shares of Common Stock, the Purchase Price in effect immediately
prior (and each Purchase Price in effect subsequent) to such dividend or
distribution shall, concurrently with the effectiveness of such dividend or
distribution, be proportionately adjusted. Specifically, in the case of a share
dividend or other distribution payable in shares of Common Stock such adjustment
shall occur as follows: the Purchase Price that is then in effect (and in effect
at any time thereafter) shall be decreased as of the time of such issuance, or
in the event a record date is fixed, as of the close of business on such record
date, by multiplying the Purchase Price then (and therefore) in effect by a
fraction (1) the numerator of which is the total number of shares of issued
Common Stock immediately prior to the time of such issuance or the close of
business on such record date, as the case may be, and (2) the denominator of
which is the aggregate of (A) the number of shares of issued Common Stock
immediately prior to the time of such issuance or the close of business on such
record date plus (B) the number of shares of Common Stock to be issued in
payment of such dividend or distribution.




--------------------------------------------------------------------------------



(b)  In the event the issued shares of Common Stock shall be subdivided,
combined or consolidated, by reclassification or otherwise, into a greater or
lesser number of shares of Common Stock, the number of Shares which may be
purchased pursuant to this Warrant and the Purchase Price shall be
proportionately adjusted, in accordance with the example in Section 6(d).


(c) If the Company shall, after the date of issuance of this Warrant, (i) issue
any Common Stock or Common Stock Equivalents for a consideration per share less
than the Purchase Price in effect immediately prior to the issuance of such
Common Stock or Common Stock Equivalent, or (ii) amend any outstanding Common
Stock Equivalent such that Common Stock is issuable thereunder (whether or not
actually issued) for a consideration per share less than the Purchase Price in
effect immediately prior to the amendment of such Common Stock Equivalent, then
in either case the Purchase Price in effect immediately after each such issuance
or amendment shall forthwith be adjusted downward (but never upward) to a price
equal to the price per share (net of selling expenses) received by the Company
for such Common Stock or Common Stock Equivalents. For purposes of this Section
6(c):


(i) “Common Stock Equivalents” are defined to include options or warrants to
purchase or rights to subscribe for Common Stock, securities by their terms
convertible into or exchangeable for Common Stock, and options to purchase or
rights to subscribe for such convertible or exchangeable securities, provided
however, that the term Common Stock Equivalents excludes the first 2,300,000
common stock purchase options granted by the Company to directors or employees
of the Company after the effective date of this Warrant. The term “2,300,000
common stock purchase options” in the previous sentence will be construed on the
basis of the following: (1) each such option can convey to the holder the right
to purchase no more than one share of Common Stock and (2) the 2,300,000 figure
will be adjusted proportionately hereafter for any events described in Sections
6(a) and 6(b) hereof (in accordance with the example in Section 6(d)).
 
(ii) In the case of the issuance of Common Stock Equivalents, the aggregate
maximum number of shares of Common Stock deliverable upon exercise or conversion
of such Common Stock Equivalents shall for all purposes be deemed to have been
issued at the time such Common Stock Equivalents were issued (or, as applicable,
at any time they are subsequently amended), and for a consideration equal to the
consideration, if any, received by the Company upon the issuance (or amendment)
of such Common Stock Equivalents plus the minimum additional consideration, if
any, to be received by the Company upon exercise or conversion thereof into
Common Stock.
 


--------------------------------------------------------------------------------



(iii) Upon the final expiration of any such Common Stock Equivalents, the
Purchase Price (as to any Shares remaining available for purchase under this
Warrant) to the extent in any way affected by the issuance of such Common Stock
Equivalents shall be recomputed to reflect the issuance of only the shares of
Common Stock actually issued upon the exercise or conversion of such Common
Stock Equivalents for the price per share (net of selling expenses) actually
received by the Company.
 
(iv) No adjustment shall be made for the actual issuance of Common Stock upon
the exercise or conversion of any Common Stock Equivalents, to the extent that
adjustments were already made in connection with the issuance or amendment of
Common Stock Equivalents which gave rise to the ultimate issuance of such Common
Stock.
 
(d)  Notwithstanding anything else to the contrary contained in this Warrant,
each time that an adjustment is required to be made to the Purchase Price,
proportionate adjustments will also be made to the number of Shares which may be
purchased pursuant to this Warrant, so that (I) and (II) are equal, whereby (I)
equals the total proceeds payable to the Company upon exercise in full of this
Warrant immediately prior to such adjustment to the Purchase Price, and (II)
equals the total proceeds payable to the Company upon exercise in full of this
Warrant immediately after such adjustment to the Purchase Price. As an example
of how the provisions of this Section 6 shall be applied, assume that the number
of Shares which may be purchased upon exercise of this Warrant at a point in
time is 2,000,000 Shares, and that at such point in time, the Purchase Price is
$0.20, such that an exercise in full of this Warrant would yield proceeds to the
Company of $400,000. Assume further that the Company effects a two-for-one stock
split, which results in the Purchase Price being adjusted to $.10. Upon the
effective date of such two-for-one stock split, the number of Shares which may
be purchased upon exercise of this Warrant will be adjusted to be 4,000,000
Shares so that an exercise in full of this Warrant would still yield proceeds to
the Company of $400,000. Upon the occurrence of each adjustment pursuant to this
Section 6, the Company shall prepare, and promptly provide to the Holder, a
certificate setting forth such adjustment and showing in detail the facts upon
which such adjustment is based.


(e)  In the event the Company shall pay a dividend or other distribution in cash
or noncash property (other than shares of Common Stock), the Purchase Price
shall be adjusted downward in an amount equal to the value of such dividend or
other distribution. The fair market value of any noncash property shall be
determined in good faith by the Board of Directors of the Company relying upon a
good faith independent appraisal of such noncash property.




--------------------------------------------------------------------------------



(f)  Company and Holder acknowledge that Company and certain of its subsidiaries
are, were or will be obligated to Holder separately under that certain Renewal
and Modification Promissory Note (the “Renewal Note”) which was issued on or
about the same date as this Warrant was issued. Upon any Event of Default under
the Renewal Note (as defined in the Renewal Note), and regardless of whether
this Warrant and the Renewal Note are owned by the same person at such time, the
Purchase Price will be adjusted downward by 10% on the first day of each and
every month thereafter until all amounts outstanding under the Renewal Note are
repaid in full.


(g)  There will be no aggregating of Purchase Price adjustments. Each event
which gives rise to a Purchase Price adjustment will in fact give rise to a
separate Purchase Price adjustment hereunder.



 
(h)
In case at any time after the date of this Warrant:

 
(i)  The Company shall authorize (or events shall have occurred resulting in)
any action referred to in Section 4 or Section 6 of this Warrant, or


(ii)  The Company shall authorize (or events shall have occurred resulting in)
any action for which approval of any shareholders of the Company is required,


then the Company shall cause to be sent to the Holder as soon as possible but
not later than at least thirty (30) days prior to any relevant record date, a
written notice stating (1) the date on which a record is to be taken, or if a
record is not to be taken, the date as of which any rights are to be determined
or any other actions are expected to become effective.



7.  
Representations and Warranties; Covenants.



7.1 Representations and Warranties. The Company represents and warrants to the
Holder as follows:


(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.


(b) The execution, delivery, and performance of this Warrant by the Company are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Company’s charter or
by-laws or (ii) any law or any contractual restriction binding on or affecting
the Company, any subsidiary of the Company, or its or their properties.




--------------------------------------------------------------------------------



(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery, and performance by the Company of this Warrant and any
other documents or instruments executed or to be executed by the Company in
connection with this Warrant.


(d) This Warrant constitutes the legal, valid, and binding obligation of the
Company, enforceable against the Company in accordance with its terms. Upon any
issuance of Shares hereunder, such Shares will be duly authorized, validly
issued, and fully-paid and non-assessable and free of any preemptive rights. The
Company has, by formal action of its Board of Directors, reserved the maximum
number of Shares that may be issued upon the full exercise of this Warrant and
authorized the issuance of such Shares upon any exercise of this Warrant.




(e) All information and other materials concerning the Company or any subsidiary
of the Company which have been made available to the Holder by, or on behalf of
the Company or any subsidiary of the Company, are complete and correct in all
material respects and do not contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements have been made.


(f) There is no action, litigation, investigation, or proceeding pending or, to
the knowledge of the Company, threatened against the Company or any subsidiary
of the Company before any court, arbitrator, or administrative agency which
might result in any material adverse change in the business, assets,
liabilities, or condition (financial or otherwise) of the Company.


7.2 Covenants. The Company covenants and agrees with the Holder that the
following will be true and correct until the Expiry Date:


(a) The Company will, and will cause each of its subsidiaries to, comply in all
material respects with all applicable laws, ordinances, rules, regulations,
orders and other requirements of governmental authorities.


(b) The Company will, and will cause each of its subsidiaries to, maintain and
preserve their existence, rights and privileges, intellectual property, licenses
and franchises and obtain, maintain, and preserve all permits, licenses,
authorizations and approvals that are necessary in the proper conduct of their
business.


(c) The Company will, and will cause each of its subsidiaries to, keep adequate
and proper records and books of account, in which complete and correct entries
will be made in accordance with generally accepted accounting principles
consistently applied, reflecting all financial matters and transactions in
relation to the business and activities of the Company and its subsidiaries and
affiliates.




--------------------------------------------------------------------------------



(d) The Company will file, and will cause each of its subsidiaries to file, on a
timely basis, all federal, state and local tax returns and other reports
required by applicable law to be filed and all taxes, assessments and other
charges imposed by any governmental authority upon the Company and any
subsidiary of the Company, or any property of the Company or any subsidiary of
the Company (including, without limitation, all federal income and social
security taxes on employees' wages) and all such taxes, assessments and other
charges which become due and payable shall be paid when due.


(e) The Company will (i) continue to be a reporting company required to make
filings under the Securities Exchange Act and (ii) timely make all filings
required by the Securities Exchange Act.


(f) The Company will (i) not increase the par value per share of the Common
Stock and (ii) promptly take any and all action necessary to always have
sufficient authorized but unissued shares of Common Stock (A) available to
comply with the terms of this Warrant and (B) reserved for issuance upon
exercise in full of this Warrant.


8. Reporting Requirements. The Company shall provide written notice to the
Holder of any “Ineffective Period,” as defined below, within ten (10) days of
the commencement of any Ineffective Period. The term “Ineffective Period” shall
mean any period of time after the effective date of a Registration Statement
prior to the Expiry Date that such Registration Statement or any supplemental or
amended Registration Statement becomes ineffective or unavailable for use for
the sale or resale, as applicable, of any or all of the Shares for any reason
(or in the event the prospectus included in such Registration Statement is not
current and deliverable).


9. Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant, the
Company at its expense will promptly execute and deliver, in lieu thereof, a new
Warrant of like tenor.


10. Expenses. The Company agrees to pay any and all stamp, transfer and other
similar taxes payable or determined to be payable in connection with the
execution and delivery of this Warrant and the issuance of this Warrant or the
Shares.


11. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent, or U.S. Stock Transfer Corp., for the purpose of issuing Shares on the
exercise of this Warrant.


12. Remedies. The Company stipulates that the remedies at law of the Holder, in
the event of any default or threatened default by the Company in the performance
of or compliance with any of the terms of this Warrant, are not and will not be
adequate, and that such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.




--------------------------------------------------------------------------------



13. Assignment; Registered. The Holder may assign all or a portion of its rights
under this Warrant to any person or entity and the Company shall promptly issue
a Warrant of like tenor (a) to the assignee for the number of Shares such
assignee is entitled to purchase and (b) to the Holder for the number of Shares
the Holder remains entitled to purchase following the assignment. Until this
Warrant is transferred on the books of the Company, the Company may treat the
registered holder hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary.


14. Notices, Etc. All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
the Holder.


15. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Holder
and the Company. This Warrant shall be construed and enforced in accordance with
and governed by the internal laws (and not the conflicts laws) of Delaware. The
headings in this Warrant are for purposes of reference only, and shall not limit
or otherwise affect any of the terms hereof. This Warrant is being executed as
an instrument under seal. All nouns and pronouns used herein shall be deemed to
refer to the masculine, feminine or neuter, as the identity of the person or
persons to whom reference is made herein may require.


16. Expiration. The right to exercise this Warrant shall expire at 5:00 P.M.,
New York time, on the Expiry Date.


Dated Effective: June 2, 2006.




OXIS INTERNATIONAL INC.


By:  /s/ Steven T. Guillen    
Name: Steven T. Guillen  
Title: President & Chief Executive Officer


--------------------------------------------------------------------------------





ATTACHMENT A




NOTICE OF EXERCISE


(To be Executed by the Registered Holder in order to Exercise the Warrant)


The undersigned holder hereby irrevocably elects to purchase _________ shares of
Common Stock of OXIS INTERNATIONAL INC. (the “Company”) pursuant to the Common
Stock Purchase Warrant issued by the Company according to the conditions set
forth in said warrant and as of the date set forth below.*


Date of Exercise: ________________________________________ 


Number of Shares be Purchased: __________________________________________


Applicable Total Purchase Price: __________________________________________


Method of exercise (Cash or Cashless): ____________________________________


If this is a Cashless exercise, provide detail on an attachment to this Notice,
showing the methodology and results calculated in accordance with Section 2.4 of
Warrant.


Signature: 
[Name]


Address: 




The Warrant must accompany this Notice of Exercise.